Citation Nr: 0917389	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  03-37 485	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  
in New York, New York


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The veteran had active service from January 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision, in 
which the RO denied a TDIU, as well as a claim for a rating 
in excess of 30 percent for service-connected psychiatric 
disability.  The Veteran filed a notice of disagreement (NOD) 
in January 2002; and, the RO issued a statement of the case 
(SOC) in December 2003.  The Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) later that month.

In a June 2005 rating decision, the RO granted an increased 
50 percent rating for the psychiatric disability, effective 
May 18, 2005.  In a March 2006 decision, the Board denied the 
claims for ratings in excess of 30 percent (prior to May 18, 
2005) and in excess of 50 percent (since May 18, 2005) for 
service-connected psychiatric disability, and denied the 
claim for a TDIU.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In a March 2008 Memorandum Decision, the Court 
vacated that portion of the Board's decision that denied a 
TDIU, and remanded that matter to the Board for further 
proceedings consistent with the Memorandum Decision.  The 
Court affirmed the remainder of the Board's March 2006 
decision.  

The Board notes that, at the time of the March 2006 Board 
decision, the Veteran did not have an appointed 
representative.  However, in February 2009, the RO received 
from the appellant an Appointment of Individual as Claimant's 
Representative (VA Form 21-22) designating Disabled American 
Veterans, a veteran's service organization, as his 
representative.  The Board recognizes the change in 
representation.

For the reasons expressed below, the matter remaining on 
appeal is being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran 
when further action, on his part, is required.


REMAND

In light of instructions raised in the Memorandum Decision, 
and the Board's review of the claims file, further RO action 
on this matter is warranted.  

As discussed by the Court, the report of a May 2005 VA 
medical examination included the examiner's opinion that the 
Veteran experienced chronic symptoms of both depression and 
anxiety and that, given his age and "odd social 
presentation," it would appear that he would essentially be 
unemployable.  However, in its March 2006 decision, the Board 
found that there is no objective evidence that the Veteran is 
unable to carry out job-related tasks, or that he is unable 
to obtain and retain substantially gainful employment solely 
as a result of his single service-connected psychiatric 
disability.  The Court found that, in rejecting the May 2005 
VA opinion, the Board impermissibly relied on the fact that 
the examiner may have taken into account factors other than 
the appellant's service-connected dysthymic disorder in 
determining whether he was unemployable, and therefore 
concluded that "the Board must afford the appellant a new VA 
medical examination or explain with adequate reasons or bases 
why the appellant is not entitled to TDIU as a result of his 
service-connected dysthymic disorder."  

In light of the foregoing, the Board finds that further 
examination of the Veteran is needed to resolve the claim 
remaining on appeal.  See 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2008).  Specifically, an opinion is needed as 
to whether the Veteran's service-connected disability, 
considered without regard to his nonservice-connected 
disabilities, renders him unable to secure or maintain 
employment.  The Board points out that, if it is not 
medically possible to distinguish the effects of service-
connected and nonservice-connected conditions, the reasonable 
doubt doctrine mandates that all signs and symptoms be 
attributed to the Veteran's service-connected conditions.  
See Mittleider v. West, 11 Vet. App. 181 (1998).  It is also 
imperative that the Veteran's claims file be available for 
review by the examiner.

Accordingly, the RO should arrange for the Veteran to undergo 
VA examination, by a psychiatrist (M.D.), at a VA medical 
facility.  The Veteran is hereby notified that failure to 
report to the scheduled examination, without good cause, 
shall result in denial of the claim (which is considered a 
claim for increase).  See 38 C.F.R. § 3.655(b) (2008).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the Veteran fails to report to 
the scheduled evaluation and/or examination, the RO should 
obtain and associate with the claims file (a) copy(ies) of 
the notice(s) of the evaluation and/or examination sent to 
him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes outpatient treatment records from the 
VA Upstate New York Health Care System dated from March 10, 
1999 to March 14, 2005.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all records of pertinent treatment from the VA 
Upstate New York Health Care System since March 14, 2005, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159(c) as regards requests for records from Federal 
facilities.

Further, to ensure that all due process requirements are met, 
the RO should also give the Veteran another opportunity to 
present information and/or evidence pertinent to the claim 
remaining on appeal, notifying him that he has a full one-
year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 
2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the VA 
Upstate New York Health Care System all 
outstanding records of evaluation and/or 
treatment for his service-connected 
psychiatric disability (from March 2005 to 
the present).  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.  

2.  The RO should send to the Veteran and 
his representative a letter requesting 
that he provide sufficient information, 
and if necessary, authorization, to enable 
it to obtain any additional evidence 
pertinent to the claim on appeal that is 
not currently of record.  The RO should 
explain the type of evidence that is his 
ultimate responsibility to submit.

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the Veteran responds, the RO should 
assist the Veteran in obtaining any 
additional evidence identified by 
following the current procedures set forth 
in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative that the records were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the Veteran to undergo 
VA examination, by a psychiatrist at a VA 
medical facility.  The entire claims file, 
to include a complete copy of this REMAND, 
must be provided to the psychiatrist 
designated to examine the Veteran, and the 
examination report should reflect 
consideration of the Veteran's documented 
medical history and assertions.  All 
necessary tests, studies, and 
consultations should be accomplished (with 
all results made available to the examiner 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

The examiner should render an opinion, 
consistent with sound medical principles, 
as to whether-without regard to any 
nonservice-connected disabilities or the 
Veteran's age-it is at least as likely as 
not (i.e., there is a 50 percent or 
greater probability) that the Veteran's 
service-connected psychiatric disability 
renders him unable to obtain or retain 
substantially gainful employment.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  If the Veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the claims file 
a copy (ies) of any notice(s) of the date 
and time of the examination sent to the 
Veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for a TDIU 
on appeal.  If the Veteran fails, without 
good cause, to report  to the scheduled, 
in considering the claim, the RO should 
apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.  Otherwise, 
the RO should adjudicate the claim in 
light of all pertinent evidence and legal 
authority.  

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate SSOC that includes citation to 
and discussion of all pertinent evidence 
and legal authority.  After issuance of 
the SSOC(s), the RO should afford them an 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The Veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


